EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) A follow focus, comprising:
a. an focus wheel; 
b. a focus gear extending from the focus wheel; 
c. a lock ring housed in and coupling with a knob; 
d. a knob gear extending from the lock ring, the knob gear and focus gear configured to engage each other and transfer rotational energy between each other; 
e. the knob comprising an inner ring and an outer ring; 
f. the inner ring comprising a hard stop lock; 
g. the outer ring comprising a hard stop lock; 
h. each hard stop lock comprising an inner stop, the inner stops comprising a focus range; 
i. the lock ring comprising a bumper, the bumper extending towards the inner ring and outer ring; 
j. each hard stop lock capable of being activated to create a hard stop, wherein the inner stop remains stationary when the knob is rotated; 
k. a guide, the guide extending from the lock ring, the guide comprising a tooth extending towards a sidewall of the knob;
l. three grooves on the inner surface of the sidewall of the knob, the three grooves comprising a hard stop groove, soft stop groove, and a free spin groove; 
m. a release button, the release button coupling with the lock ring, and coupling with the guide; 
n. the release button extending from a release button aperture; 
o. a biasing device, the biasing device urging the release button outward towards the sidewall of the knob, whereby the guide is urged outward and the tooth can engage one of the three grooves, if so aligned; 
p. the release button capable positioned in a hard stop position, whereby the tooth engages the hard stop groove, and the bumper 
q. the release button capable being positioned in a soft stop orientation, whereby the tooth engages the soft stop groove, and the bumper contacts one of the inner stops when rotated into or out of the focus range; 
r. the release button capable of being positioned in a free spin orientation, whereby the tooth engages the free spin groove, and the bumper does not contact the inner stops when moving into or out of the focus range; 
s. the lock ring coupling with the release button and moving in association with it, whereby the lock ring is moved into the hard stop orientation, soft stop orientation, and free spin orientation.
3. (Currently Amended) The follow focus in claim 2, wherein:
a. each of the two sets of three grooves comprises:  a hard stop groove, a soft stop groove, and a free spin groove;
b. the follow focus being so configured that when the teeth are engaged with the hard stop groove, the bumper is incapable of rotating past either inner stop, whereby a hard stop position is formed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, applicant has sufficiently defined and claimed a follow focus, whereby the prior art does not teach or suggest the release button capable positioned in a hard stop position, whereby the tooth engages the hard stop groove, and the bumper disposed between the inner stops within the focus range, and the inner stop prevent the bumper from rotating out of the focus range when both hard stop locks are activated to create a hard stop; the release button capable being positioned in a soft stop orientation, whereby the tooth engages the soft stop groove, and the bumper contacts one of the inner stops when rotated into or out of the focus range; the release button capable of being positioned in a free spin orientation, whereby the tooth engages the free spin groove, and the bumper does not contact the inner stops when moving into or out of the focus range; the lock ring coupling with the release button and moving in association with it, whereby the lock ring is moved into the hard stop orientation, soft stop orientation, and free spin orientation, in combination with all other limitations set forth in the claim.
Regarding claim 2, applicant has sufficiently defined and claimed a follow focus, whereby the prior art does not teach or suggest a lock ring, the lock ring coupling with the two release buttons, the lock ring moving in conjunction with the two release buttons; the lock ring being coupled with the a knob, whereby the lock ring rotates in conjunction with the knob; the back side comprising two adjustable inner stops, the two stops comprising the limits of a focus range; the lock ring comprising a bumper, the bumper extending towards the back side; in certain orientations, each inner stop being capable of contacting the bumper when the bumper is rotated around the rotation axis of; the knob coupling with a knob gear; a focus wheel, the focus wheel configured to engage and rotate a camera lens; a focus gear, the focus gear extending from the camera, the focus gear being configured to engage with the knob gear, whereby rotation of the knob results in rotation of the focus wheel in combination with all other limitations set forth in the claim.
Regarding claim 5, applicant has sufficiently defined and claimed a follow focus, whereby the prior art does not teach or suggest the knob comprising a two release buttons, the release button as a means of moving the bumper; the release buttons being configured to move into a plurality of orientations relative to the two inner stops; each inner stop preventing the rotation of the bumper out of the focus range when the release button is in a hard stop orientation; each inner stop engaging the bumper and providing haptic feedback when the bumper is rotated past the respective stop when the release button is in a soft stop orientation; each inner stop not contacting the bumper when the knob is rotated with the release button in a free spin orientation, in combination with all other limitations set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/            Primary Examiner, Art Unit 2852